Citation Nr: 0124452	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to December 8, 1999, 
for a total disability rating for compensation purposes on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
November 1952.

The current appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO, in pertinent part, granted entitlement to a TDIU 
effective December 8, 1999.

In August 2001 the veteran and his daughter provided oral 
testimony before the undersigned Member of the Board of 
Veterans' Appeals (Board) via a video conference with the RO, 
a transcript of which has been associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran has been in receipt of a 60 percent 
disability rating for thrombophlebitis of the left leg since 
April 1982. 

2.  The veteran did not appeal the rating decision in 
November 1997 wherein the RO denied a claim for increase 
which he had filed in October 1997.

3.  The veteran did not appeal the rating decision in August 
1998 wherein the RO denied a claim for a TDIU which he had 
filed in June 1998.

4.  The veteran's formal application for a TDIU received in 
December 1999 was supported with VA outpatient records 
showing treatment for the service-connected thrombophlebitis 
of the left lower extremity from March 25, 1999.


CONCLUSION OF LAW

The criteria for an effective date for a TDIU, retroactive to 
March 25, 1999,  have been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.160, 3.400(o) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record, briefly summarized, shows that the RO granted 
service connection for thrombophlebitis of the left lower 
extremity and an initial rating of 30 percent effective from 
December 1952.  The Board in October 1984 granted an 
increased rating of 60 percent which the RO assigned from 
early 1982.  The Board had a physician's statement expressing 
disagreement with an unfavorable Social Security 
Administration (SSA) decision.  Thereafter the veteran had 
contacts with the RO in 1985 and 1993 in response to inquires 
regarding other VA benefit matters.  He has no other service-
connected disability. 

On October 16, 1997, the RO received the veteran's written 
statement that mentioned medical treatment at VA and private 
hospitals, but did not mention his service connected 
disability.  The RO in November 1997 proceeded to deny an 
increased rating after a review of contemporaneous VA 
outpatient medical records.  The records did not contain 
findings referable to the left lower extremity 
thrombophlebitis other than one entry reference to peripheral 
vascular insufficiency.  The RO in December 1997 notified him 
and his representative of the decision and provided a copy of 
the rating decision.  The notice was sent to the veteran at 
his address of record.

The RO then received the veteran's application for a TDIU (VA 
Form 21-8940) on June 10, 1998.  Therein he reported that he 
was a warehouseman and became too disabled to work in 1983.  
He reported having completed eight years of grade school and 
had no other training or education.  He submitted completed 
forms for the release of medical information from two 
physicians and a hospital.  

The record shows that all treatment providers were contacted 
and responded to the RO request for information with medical 
records.  The records from JEH, MD, showed the initial 
examination late in 1997 mentioned a long-standing history of 
thrombophlebitis and current wearing of support hose on the 
left leg, slight swelling and intact distal pulses.  On an 
examination during a 1998 hospital admission for another 
disorder the extremities were described as being without 
clubbing or edema.
RJD, DO, reported treatment for adenocarcinoma of the 
prostate.  The records received from Memorial City Hospital, 
which did not duplicate those from DR. JEH, noted in March 
1998 that the veteran had left leg swelling from phlebitis, 
frequent since World War II, and currently swelling of the 
leg.  An examination during the 1998 hospitalization for 
chronic low back pain noted left leg swelling and use of 
special hose.

The RO considered this evidence in August 1998 and denied 
entitlement to a TDIU.  The RO issued written notice in 
August 1998 to the veteran at his address of record and to 
his representative, with a copy of the rating decision.   

The RO received the veteran's written statement on December 
8, 1999, wherein he asked to reopen his claim for a TDIU, 
which he noted, had been denied in August 1998.  He reported 
that his thrombophlebitis had not improved, and that he had 
chronic infection and severe edema, and was unable to walk 
more than a few steps without assistance.  He reported that, 
in essence, he was unable to maintain employment on account 
of his limited mobility.  The veteran submitted a completed 
form for the release of medical information from a 
hospitalization during June and July 1999.  He also mentioned 
that VA provided his medication.   

The record shows that the RO obtained VA medical treatment 
records that began in February 1999.  On March 25, 1999 his 
complaints included being unable to walk long distances and 
left foot pain.  The record entry mentioned chronic dependent 
edema, and that the left lower extremity was larger than the 
right.  He was given thigh high Ted hose stockings.  In April 
1999 his complaints included leg and back pain, and his pain 
was rated as "9".  He returned in early June 1999 with the 
current complaint of claudication symptoms that had been 
worsening over time.  

He complained of chronic edema that worsened with ambulating, 
and no help from medication with the occasional burning and 
shooting pain in the left lower extremity.  He had 2+ pitting 
edema from the left knee to the left foot, and intact skin 
and distal pulses that were difficult to palpate.  The 
assessment included history of left lower extremity 
claudication and edema.  In late July he was seen with the 
complaint of chronic back and leg pain.  He sought a 
wheelchair or other assistive device since he was unable to 
walk long distances.  It was noted he was hospitalized 
several weeks earlier apparently for cellulitis of the left 
leg.  There were peripheral vascular insufficiency changes, 
edema of the left leg and feeble pulses.  

The veteran was seen as an outpatient through December 1999.  
Collectively, the reports note his complaints of left leg 
pain continued.  He was reported as having edema and being 
unable to walk more than 20 feet before having lower 
extremity pain.  In October, he was being evaluated for a 
power scooter and it was noted his ambulating outside the 
home had dissolved due to fatigue and safety issues.  In late 
November he was found to have left lower extremity peripheral 
vascular insufficiency.  The assessment included deep vein 
thrombosis, dependent edema.  

The RO in December 1999 considered this evidence when it 
denied entitlement to a TDIU.  The RO in December 1999 
proceeded to issue notice to the veteran and his 
representative.  The veteran in May 2000 disagreed and 
reported that he was admitted recently to a VA hospital for 
his service-connected disability.  The RO obtained the 
contemporaneous VA medical records and an examination in June 
2000.  

The examiner noted the previously reported occupational 
history, and that the recent hospitalization was for left leg 
cellulitis, chronic deep vein thrombosis of the left lower 
extremity.  The examiner noted the various disorders for 
which the veteran was followed through VA, and the objective 
manifestations of the service-connected disability.  The 
examiner opined that the veteran was unable to work because 
of his service-connected disabilities.

The RO in July 2000 considered the recent VA medical reports 
when it granted entitlement to a TDIU, effective from 
December 8, 1999.  The RO in July 2000 notified the veteran 
of the rating decision.  The veteran disagreed with the 
effective date arguing that it should be June 2, 1998, the 
date he had filed the claim for a TDIU.  The RO advised him 
in the statement of the case that, in essence, he did not 
appeal the adverse decision in 1998, and that the VA medical 
reports from early in 1999 showed that he was prevented from 
working on account of his nonservice-connected disabilities.  
His response contained in the timely substantive appeal 
asserted, in essence, that he had been unable to work since 
the early 1980's on account of the thrombophlebitis, rather 
than other disorders.  He submitted medical records from the 
early 1980's through the mid 1990's, and a copy of a 
favorable SSA decision issued in 1988.

At the Board hearing, the veteran and his daughter recalled 
that he could not work on account of his thrombophlebitis, 
and stated that the disability had worsened since the early 
1980's with pain and swelling that prevented walking.  He 
felt his claim should have been granted from 1997 
(Transcript, inter alia, 3-4, 6, 8-9).

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110;  38 C.F.R. § 3.400(b)(2)(i).


Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 

In addition, receipt of one of the following will be accepted 
as an informal claim in 
the case of a retired member of a uniformed service whose 
formal claim for pension or compensation has been disallowed 
because of receipt of retirement pay. The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling. (1) Report of examination 
or hospitalization by Department of Veterans Affairs or 
uniformed services. The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. The date of a uniformed service examination which is 
the basis for granting severance pay to a former member of 
the Armed Forces on the temporary disability retired list 
will be accepted as the date of receipt of claim. 

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  
The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government. The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3.  38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee at 
his latest address of record.  38 C.F.R. § 3.1(q).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. 

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified. For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(a).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The Board observes that the appellant and his representative 
have not indicated at any stage in this appeal that pertinent 
evidence in establishing an earlier effective date exists, 
was brought to the attention of the RO or the Board, but not 
requested.  The RO notified the appellant and his 
representative of the evidence needed to substantiate the 
claim by virtue of rating decisions, a statement of the case, 
and other correspondence pertinent to the current claim, and 
in particular provided the veteran copies of the pertinent 
correspondence.  The appellant and his representative were 
afforded the opportunity to submit arguments in support of 
the claim, and in fact did so.  The appellant also appeared 
at a Board hearing.  

The contentions are directed to the RO's interpretation of 
pertinent information of record.  Thus, the Board finds that 
the relevant evidence available for an equitable resolution 
of the appellant's claim has been identified and obtained.  
The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim. 

After review of the development of the claim, it is the 
opinion of the Board that the RO substantially satisfied the 
requirements of the VCAA.  As a result, the Board believes 
the record is complete to the extent possible, in particular 
with respect to the 1997 and 1998 adjudications which are 
pertinent to the argument for an earlier effective date.  In 
developing the record, the RO sought the records of VA and 
private treatment which the veteran had mentioned.  All 
providers responded and the RO advised him of the evidence 
considered in each instance.  Neither the veteran nor his 
representative have indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

The RO developed the claim conscientiously and sought to 
obtain information that would be helpful.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The veteran has not disputed that VA has 
completed the development required.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him through stating 
the reasoning against the claim, arranging a personal hearing 
and providing copies of the pertinent VA correspondence.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Earlier effective date for a TDIU

The Board is satisfied that all relevant facts have been 
properly developed and that no further duty to assist exists 
in respect to the claim.  The TDIU claim, in general, is not 
inextricably intertwined with an increased rating claim, as 
an individual unemployability claim does not necessarily 
require a specific disability rating for consideration.  
Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO granted entitlement to a TDIU from December 8, 1999, 
and the Board has noted the veteran's contentions seeking an 
earlier effective date.  In essence, it is contended that the 
veteran should receive an effective date in 1997, rather than 
in December 1999.  For reasons set forth below, the Board 
finds that a 1997 effective date is not warranted, but does 
find that the record supports an effective date earlier than 
December 8, 1999.



The record shows that the veteran filed a claim for increase 
in 1997, that it was denied and not appealed after the RO 
issued notice.  There is no argument that notice was not 
received.  There does not appear to have been any failure of 
notice after the August 1998 decision wherein the RO denied 
entitlement to a TDIU.  38 C.F.R. §§ 3.1(q), 20.201, 20.302, 
20.1103.  What is notable from the evidence considered in 
each instance is the absence of any mention of a TDIU on 
account of thrombophlebitis.  

Indeed, the veteran did not contest the specific disability 
rating in 1997 or 1998.  Further, on his TDIU application in 
1998, he said he had not worked since the early 1980's, but 
did not indicate his inability to work gainfully was due to 
his thrombophlebitis.  There were contemporaneous medical 
reports, including VA outpatient records, that showed medical 
treatment was directed to other disorders.  

Although thrombophlebitis was mentioned, it was not the basis 
for his hospitalization in 1998.  It was in his claim for a 
TDIU in 1999 that he referred to his service-connected 
disability as preventing employment.  Thus, the facts 
reasonably interpreted do not provide any basis for the Board 
to consider an effective date for a TDIU in 1997.

The recently added records from the 1980's contained the 
favorable SSA decision from 1988.  This was the first 
reference to the SSA decision granting benefits and there 
were earlier opportunities for the veteran to provide this 
evidence.  His contacts in 1985 and 1993 did not mention 
unemployability or incapacity for work on account of the 
service-connected disability.  Regarding the 1984 Board 
decision, there is no claim of clear and unmistakable error 
or grave procedural error (T 9-10).  See, for example, Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999). 

The Board has noted the holding in Norris v. West, 12 Vet. 
App. 413 (1999) regarding the criteria for an informal TDIU 
claim, and clarifying the application of Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  

It was the holding in Norris that where a claim for increase 
is being considered in a claimant who meets the TDIU 
schedular criteria, and there is current evidence of service-
connected unemployability actually or constructively of 
record, there is a reasonably raised well grounded IU rating 
claim.  See Norris, 12 Vet. App. at 420-21.  The constructive 
receipt rule established in Bell v. Derwinski, 2 Vet. App. 
611 (1992) would have application to this case since the 
rating decisions at issue were after the date of the Bell 
decision, July 21, 1992.  See, for example, Damrel, 6 Vet. 
App. at 246; Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The Board observes that at the time of the veteran's claims 
in 1997 and 1998, he was rated 60 percent for service 
connected disability of the left lower extremity.  Although 
the 60 percent rating qualified the veteran for a TDIU 
consideration on a schedular basis, no claim had been made 
from 1984 to 1997, and none could reasonably be inferred.  In 
addition, there was no contemporaneous medical opinion that 
mentioned unemployability on account of thrombophlebitis 
until June 2000.  

Thus, the Board is left with the question of whether there is 
evidence of unemployability or a pending TDIU claim during 
the year preceding the December 8, 1999 date of claim.  If 
so, it would permit an earlier effective date for TDIU 
benefits, rather than the date of claim as chosen by the RO.  
Thus, the veteran's claim is clearly distinguished from the 
facts in Norris and the application of Bell.  
The relevant facts show that he last reported full time work 
in the 1980's.  The effective date the RO assigned for a TDIU 
coincided with the date of formal claim in December 1999.  
Upon review of the record, the Board does not agree with that 
determination as the evidence favors the assignment of an 
earlier effective date.   

The record contains substantial evidence supporting a TDIU 
rating from March 1999.  The Board notes that the pertinent 
VA records show the service-connected disability was 
prominent in the treatment the veteran received.  Viewed 
objectively, the record, in particular the course of his 
disability as reflected in VA and private medical reports, 
does appear to provide a plausible basis for a favorable 
decision on this matter.  


In retrospect, the Board does not find competent opinion of 
such probative weight against the claim as there is none that 
addresses the crucial question of whether but for a 
nonservice-connected disability, the veteran would have been 
capable of working earlier in 1999.  

There is no persuasive evidence that he would be employable 
but for nonservice-connected disorders in light of the 
manifestations of his service-connected disability beginning 
in March 1999.  

Thus, the medical evidence does appear to corroborate the 
appellant's assertions of entitlement to compensation based 
on unemployability prior to December 1999.  A TDIU 
determination does not depend on a particular disability 
rating before entitlement may be granted.  The pertinent 
determination is when the claim was received.  

An informal claim appears from the record in March 1999 to 
establish a pending claim for a TDIU prior to December 1999, 
when the veteran filed a formal claim.  A liberal reading of 
the evidence reasonably supports the conclusion that the 
thrombophlebitis since March 1999 was consistently 
problematic and prevented gainful employment.  The VA 
examiner in June 2000 merely added a formal opinion 
confirming what seemed obvious from the treatment record 
beginning in March 1999.  38 C.F.R. § 3.103. 

Consequently, the record does allow for an earlier effective 
date for VA compensation in this case based on a pending 
claim.  Therefore, the appropriate effective date for a TDIU 
should be March 25, 1999, within the year that the RO 
determined a claim was received.  38 C.F.R. §§ 3.157, 3.400.  
The preponderance of the evidence does not show that the 
veteran was able to function in the workplace on account of 
thrombophlebitis during the time period relevant to this 
appeal, specifically from the date of informal claim in March 
1999.  


ORDER

Entitlement to an effective date for a TDIU, retroactive to 
March 25, 1999 is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

